Order entered March 22, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01316-CR

                      BERNARD EUGENE BROOKINS, JR, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-83124-2017

                                             ORDER
       Before the Court is appellant’s March 20, 2019 motion seeking access to the record in

order to file a pro se response to counsel’s Anders brief. Appellant’s motion is GRANTED to

the extent we ORDER appellant’s counsel to send appellant copies of the clerk’s and reporter’s

records and to provide this Court, within FIFTEEN DAYS of the date of this order, with written

verification that the record has been sent to appellant.

       Appellant’s pro se response to the Anders brief is due by May 20, 2019. If appellant

does not file a pro se response by May 20, 2019, the appeal will be submitted upon the brief of

counsel.

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to

appellant’s counsel and to counsel for the State.
      We further DIRECT the Clerk to send a copy of this order, by first-class mail, to Bernard

Eugene Brookins, Jr., TDCJ No. 02232157, Coffield Unit, 2661 FM 2054, Tennessee Colony,

Texas 75884.

                                                  /s/    BILL PEDERSEN, III
                                                         JUSTICE




                                            –2–